Citation Nr: 1343176	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  09-22 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to special monthly compensation based on being housebound.

2.  Entitlement to special monthly compensation based on the need for aid and attendance.


REPRESENTATION

Appellant represented by:  The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel



INTRODUCTION

Pursuant to 38 U.S.C.A. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from April 1979 to December 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington which denied the benefits sought.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in September 2013.  A transcript of the hearing is in the Veteran's file.

The issue of entitlement to special monthly compensation based on the need for aid and attendance is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

On September 2013, prior to the promulgation of a decision in the appeal, the Veteran requested that her claim for special monthly benefits based on being housebound be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal seeking entitlement to special monthly compensation based on being housebound have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawn claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.

At her September 2013 hearing, the Veteran withdrew her claim of entitlement to special monthly compensation based on being housebound.  This removes the matter from appellate status.  38 C.F.R. § 7105; 38 C.F.R. § 20.204.  Dismissal of the claim of entitlement to special monthly compensation based on being housebound is warranted.


ORDER

The appeal seeking entitlement to special monthly compensation based on housebound status is dismissed.


REMAND

The Veteran is service connected for a cervical spine disability, incontinence, and bilateral upper neuropathy.  She seeks entitlement to special monthly compensation based on the need for aid and attendance.

Pursuant to 38 C.F.R. § 3.351(c), the Veteran will be considered in need of regular aid and attendance if she (1) Is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in § 3.352(a).

Pursuant to 38 C.F.R. § 3.352(a), the following will be accorded consideration in determining the need for regular aid and attendance: inability of claimant to dress or undress herself, or to keep herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.

Evidence from the Home and Community Services (HCS)/Area Agency on Aging (AAA) indicates the Veteran received eighty-one hours of in-home care a month in 2008.  This represented an increase over her 2007 allotment of seventy-eight hours a month. During an assessment to determine the Veteran's need for in-home care, HCS/AAA determined that she needed limited assistance with dressing, hygiene, and walking.  She was deemed independent regarding toilet use; however, remarks indicated that her needs were unmet one fourth of the time.  The Veteran's poor hand to mouth coordination was noted and supervision with set-up was required for eating.  Pertinent diagnoses listed in the assessment included diabetes, bipolar disorder, and a spinal cord injury.  The assessment did not specify which of the Veteran's disabilities resulted in the need for additional assistance.

In a March 2010 examination for aid and attendance, Dr. Daniel Hesskamp, indicated that the Veteran is confined to a bed for the entire day except for bathroom and meal breaks.  She lacks fine motor skills in both of her hands and requires Canadian crutches to ambulate at all times.  Dr. Hesskamp reported that she is able to feed herself and prepare basic meals when preparation work is done by others.  She is also able to bathe and attend to hygiene, but she requires the assistance of a bath bench and service dog.  The diagnoses listed to support the level of assistance described included chronic cervical and lumbar spine pain, nerve damage, depression, bipolar disorder, and diabetic foot neuropathy.  

In April 2013, Dr. Devin Kehl, a VA physician, stated that the Veteran is unable to perform several activities of daily living including most housework.  Dr. Kehl noted that the Veteran is only able to ambulate with the use of Canadian crutches due to longstanding lumbar degenerative disc disease and related prior surgery.

While all of the opinions noted deficiencies in some areas of daily living, there is no opinion of record that assesses the Veteran's need for aid and attendance based solely on her service-connected disabilities.  A VA examination is needed to decide the claim.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination by an appropriate medical professional.  The entire claim file (i.e. the paper claim file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

The examiner is to determine whether the Veteran's service-connected disabilities alone (her service-connected disabilities are cervical spine subluxation; urinary incontinence; right radial sensory neuropathy of the upper extremity; and left ulnar sensory neuropathy of the upper extremity) render her in need of aid and attendance.  The examiner is also to determine whether the Veteran requires the regular assistance of another person to dress or undress herself, to keep herself ordinarily clean and presentable, or to attend to the wants of nature due to her service-connected disabilities.  The examiner must also determine whether the Veteran requires the assistance of another to protect herself from the hazards or dangers incident to her daily environment due to her service connected disabilities.

In making this determination, the examiner must assess the Veteran's abilities without the assistance of her service dog.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Review the claim file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and her representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals






















Department of Veterans Affairs


